          Case 5:20-cv-00756-JD Document 1 Filed 08/03/20 Page 1 of 1
                                                                               SAMPLE #2




                        UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF OKLAHOMA.




                     Plaintiff(s)   .

vs.                                                CASE NO.     CIV-20-756-JD




                     Defendant(s)

         -John Tr^i/inO

      D^hha.f<oJ'<elY                                                 JlffSfAPaACc^
                         MfllDA / ' /V/7^'=^7^ (D^aSofilX
                                     ■7-31-20AO




 NOTE: Your signature, address andphone number must appear at the end of eachpleading.
